Citation Nr: 1614327	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  13-30 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for discoid lupus, to include as due to exposure to herbicides.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for torn ligaments of the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970, to include service in Vietnam.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The issues of entitlement to service connection for bilateral hearing loss and torn ligaments of the right leg are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran's discoid lupus was not incurred in or caused by his military service; it did not manifest within one year of separation from service; nor does he have a diagnosed skin disorder that is recognized under 38 C.F.R. § 3.309(e) as a disease for which presumptive service connection is available on the basis of herbicide exposure.


CONCLUSION OF LAW

Service connection for discoid lupus, to include as due to exposure to herbicides is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in September 2010, the Veteran was notified of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and what evidence VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs), pertinent postservice treatment records, and Social Security Administration (SSA) records have been secured.  The VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159.  Here, the Veteran has not been accorded a VA examination pertinent to his service connection claim for discoid lupus; however, an examination for the purpose of obtaining a nexus opinion is not needed.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) addressed the four elements that must be considered in determining whether a VA medical examination must be provided as required by 38 U.S.C.A. § 5103A.  Specifically, the Court held that the third element, an indication that the current disability or symptoms may be associated with service, establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the two.  In this instance, there is no medical evidence of discoid lupus that emanates from service or shown within one year following separation from service, and it is not one of the diseases associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e).  As described below, the Veteran has not presented competent evidence indicating a nexus between a current condition and service or on a presumptive basis.  Thus, there exists no reasonable possibility that a VA examination would result in findings favorable to the Veteran.  Accordingly, the Board finds that an etiology opinion is not "necessary."  See generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  VA's duty to assist is met.

Legal Criteria, Factual Background and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  

Where the Veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Lupus is a chronic disease under 38 C.F.R. § 3.309(a).  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The determination as to whether the above requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

A Veteran, who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  

If a Veteran was exposed to herbicide agents, service connection is presumed for several listed diseases.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e) will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.  

Certain diseases are associated with herbicide exposure for purposes of the presumption and listed at 38 C.F.R. § 3.309(e).  VA's Secretary, however, has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 67 Fed. Reg. 42600, 42608 (2002).  Discoid lupus is not a disease for which VA has found a positive association to herbicide exposure.

This determination, however, does not in any way preclude VA from granting service connection with proof of actual direct causation.  Combee, 34 F.3d 1039.  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 (1997).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all the evidence is assembled, VA is responsible for determining whether it supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends his discoid lupus is a result of his service, specifically his Vietnam service.  His personnel records confirm he served in the U.S. Army in the Republic of Vietnam.  He is, therefore, presumed to have been exposed to herbicides.  His STRs (to include his separation examination), however, are silent for any history, complaints, treatment, or diagnosis of discoid lupus, or any skin rashes or other skin disorder. 

An April 2007 private medical record shows a final diagnosis of discoid lupus was rendered.  A private clinic progress note shows the Veteran was seen in June 2008  with complaints of a rash on his right hand which had been present for approximately one week.  He had used betamethasone dipropionate topical steroid ointment on the rash and on his scalp for discoid lupus.  He reported that the steroid ointment made the rash worse.  He denied any pain or itching associated with the rash.  The assessment was psoriasis (probably precipitated by topical steroid use).  A September 2009 private treatment record shows the Veteran with a medical history of discoid lupus for which he was treated with topical steroids.  A July 2010 private progress report (cardiology) notes the Veteran presented with renal insufficiency with discoid lupus, and complained of legs cramping with his previous medication.  March and August 2011, and March and October 2012 VA outpatient treatment records show there were no "concerning lesions" on examination of the skin.  

The Veteran noted in his February 2011 notice of disagreement, "I have had my skin condition (Lupus discoid) for many years, approximately 20 years.  I have done my research and have been led to believe that it is a condition cause by herbicide exposure.  The only time I was exposed to herbicide[s]...was during my tour in Vietnam."  

In this case, the Veteran had a period of service in the Republic of Vietnam during the Vietnam Era, and therefore the underlying fact of his exposure to herbicide agents is presumed.  He does not, however, have a diagnosed disorder that is recognized under 38 C.F.R. § 3.309(e) as a disease for which presumptive service connection is available on the basis of herbicide exposure.  He is diagnosed with discoid lupus.  There is no indication in any of the service or postservice treatment records that he had any complaints, treatment or diagnosis of chloracne or other similar acneform diseases.  The currently diagnosed discoid lupus is not on the list of disorders presumed to be due to Agent Orange.  Consequently, presumptive service connection is not available on the basis of herbicide exposure.  38 C.F.R. § 3.309(e).  This notwithstanding, the Veteran is not precluded from demonstrating a causal relationship between his current diagnosed discoid lupus, and his exposure to Agent Orange on a direct basis.  Stefl v. Nicholson, 21 Vet. App. 120 (2007), see also Combee, 34 F.3d 1039.

It is not in dispute that the Veteran currently has diagnosed discoid lupus.  There is, however, no competent evidence that discoid lupus was manifested in service.  The Veteran's STRs are silent for any complaints, treatment, or diagnosis of discoid lupus in service.  Accordingly, service connection for discoid lupus on the basis that such became manifest in service and persisted is not warranted.  Furthermore, postservice records do not show complaints of symptoms of discoid lupus until many years after service in 2007, (more than 37 years).  This is persuasive evidence against continuity of discoid lupus symptoms after service.  Moreover, in February 2011 the Veteran stated that he has had discoid lupus for approximately 20 years.  This evidence is also persuasive evidence against continuity of discoid lupus symptoms after service.  The Veteran was discharged from service in 1969; therefore, at the time he made that statement (in 2011) he had been separated from service approximately 42 years.

What remains necessary for him to establish service connection on a direct basis for such disability is competent evidence of a nexus between discoid lupus and his active service.  In the absence of manifestation in service and continuity of manifestations since, whether discoid lupus is related to remote service, is a medical question.  There is no probative medical evidence of record of a nexus between the Veteran's discoid lupus and his military service.  He was not accorded a VA examination, therefore a VA medical nexus opinion is not of record.  Private and VA treatment reports of record do not relate discoid lupus to the Veteran's service.  To the extent that the Veteran contends that a medical relationship exists between his discoid lupus and service, including as due to herbicide exposure, the Board acknowledges that as a layperson, he is competent to testify as to observations.  Jandreau, 492 F.3d at 1376-77.  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds the question regarding the potential relationship between the Veteran's discoid lupus disability and his military service, to be so complex in nature (i.e., concerning a specific chronic skin diagnosis) that specialized medical evidence of nexus is required.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, the Veteran's lay statements are not afforded probative value on the issue of nexus.  Accordingly, service connection for discoid lupus on a direct basis must be denied.

The Board finds that the preponderance of the evidence is against this claim.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the weight of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55 (1990); 38 U.S.C.A. § 5107(b).





ORDER

Entitlement to service connection for discoid lupus, to include as due to exposure to herbicides, is denied.


REMAND

The Board finds that additional development is warranted with respect to the Veteran's service connection claims for bilateral hearing loss and torn ligaments of the right leg.

The Veteran claims his hearing was damaged in service due to exposure to noise from mortar rounds, bombings, tanks, and trucks on a daily bases, without the use of hearing protection.  In a January 2013 statement, he noted, "During my tour in Vietnam, I was exposed to rockets, mortar rounds, machine gun fire, aircraft noise, etc.  Although I had some minimal hearing loss in my right ear upon entrance, during this time, I started having trouble hearing people talk, especially when there were other noises around me.  Since then, my hearing has gotten progressively worse in both ears, including some ringing (tinnitus)."

Regarding his right leg, the Veteran stated, "...To the best of my recollection, this injury occurred shortly after I arrived in country - approximately one or two months in.  I was stationed in Cu Chi and we were hit with rockets and mortar rounds at night.  I was running to a bunker and tripped in a hole and fell.  Some of my comrades came out of the bunker and pulled me in.  They took me to the infirmary where they x-rayed my leg.  I had torn some ligaments and was put in a cast from just above my ankle upward to my crotch.  I believe I wore the cast for 4-6 weeks.  Since then, I still have trouble walking, kneeling, squatting for any period of time."

He noted, further that although his "official" title was supply clerk that does not mean he did not engage in combat.  He stated his secondary military occupational specialty (MOS) was Army infantry, 76th Bravo.  He stated there were numerous occasions where he patrolled the perimeters, flew in helicopters and was dropped in the jungle with other soldiers.  He further noted that he was present during the "TET offensive."  He separately stated, "I was offered a purple heart by my company commander, but I refused it.  At that time, I saw many other soldiers injured much more severely than I, and felt they deserved it more than me."

As noted, the Veteran claims he has hearing loss and torn ligaments of the right leg as a result of his participation in combat in service.  The Veteran's combat service, however, has not been verified.  Of record is his DD Form 214, which does not show he received awards, medals, or other citations associated with combat service.  His complete service personnel record is not of record, and there is no indication that it has been requested or associated with the record.  As his service personnel records may contain information relevant to his duty assignments and duty stations during service in Vietnam, additional development efforts are necessary to attempt to obtain his complete service personnel records. 

Additionally, if service personnel records verify the Veteran's combat assertions, the AOJ should contacted the U.S. Army Joint Services Records Research Center (JSRRC) in an attempt to obtain unit records of the company to which the Veteran was attached in November/December 1968 during his tour in Vietnam (DD-214 notes duty assignment and major command as "Hq Co 4th CST Bde, 4th US Army" and the Veteran noted he was attached to Army infantry, 76th Bravo).  

Regarding VA examinations, and in view of the Veteran's lay statements, the Board finds that both the right leg injury and the bilateral hearing loss should be further addressed on VA examinations.  The Board notes that the VA audiological examination opinions of record from July and August of 2013 indicate that the questions of etiology (e.g., aggravation for the right ear hearing loss disability noted at entry into service, and causation for the left ear hearing loss disability) could not be resolved without resort to speculation, but the examiner, who conceded the Veteran's history of noise exposure in the military, does not appear to have adequately taken the Veteran's own statements into account.  These opinions are accordingly inadequate.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

Finally, the Veteran noted in a January 2013 statement that he was receiving treatment through VA.  The AOJ should attempt to obtain all relevant VA treatment records dated from October 2012 to the present that are not already of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact all appropriate records repositories, to include the U.S. Army Center of Military History and the National Personnel Records Center (NPRC), and request the Veteran's complete service personnel records pertaining to his active duty service dating from April 1968 to April 1970.  All pertinent follow-up must be completed and all records requests and responses received must be documented in the record.

2.  Contact the JSRRC in an attempt to obtain unit records of the company to which the Veteran was attached in November/December 1968 in Vietnam ("Hq Co 4th CST Bde, 4th US Army" and/or Army infantry, 76th Bravo).  Perform any and all follow-up as necessary, and document negative results.  

3.  Obtain VA treatment records dated from October 2012 to the present (not already of record).  All attempts to obtain such records should be documented in the record. 

4.  Afford the Veteran a VA audiological examination to address the claimed bilateral hearing loss.  The examiner must review the claims file and interview the Veteran.  Pure tone threshold and Maryland CNC audiometric testing must be conducted.  The examiner must next provide the following opinions:

a) Was the Veteran's preexisting right ear hearing loss disability, noted in his April 1968 pre-induction examination report, at least as likely as not (a 50 percent or greater probability) aggravated (i.e., worsened beyond natural progression) by service?

b) Is the Veteran's left ear hearing loss disability, which did not preexist service, at least as likely as not (a 50 percent or greater probability) caused by service? 

All opinions must be supported by a rationale in a typewritten report.

5.  Afford the Veteran a VA medical examination to address the etiology of his claimed torn ligaments of the right leg.  The examiner must review the claims file and interview the Veteran.  The examiner must next indicate if there is a current diagnosis corresponding to the claimed disability.  If there is no current diagnosis, and has been none since the Veteran applied for this claim in August 2010, the examiner must so explain.  If, however, a current diagnosis is made, the examiner must render an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that such diagnosis is etiologically related to service.  All opinions must be supported by a rationale in a typewritten report.

6.  Thereafter, readjudicate the claims, with consideration of all the evidence of record.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
                                       A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


